DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on January 28, 2022.
	Claims 4-5, 8-9, 11-13, 20, and 23 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained and/or under necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 8 recites the limitation "The compound according to claim 4, wherein the compound is …" in lines 1-4.  There is insufficient antecedent basis for this limitation in claim 4 on which claim 8 is dependent.  The claim recites 8 compounds, of which only one compound - 
    PNG
    media_image1.png
    123
    152
    media_image1.png
    Greyscale
 is encompassed by the genus recited in claim 4.  All the remaining compounds have groups that are not covered by the definition of R1 in claim 4.  These compounds have ethyl, propynyl, pentynyl, etc. as the R1 substituent all of which do not fall within the scope of R1 as defined in claim 4.  Only the first compound at line 3 of the claim (depicted above) having -(CH2)n-R8 as the R1 group wherein n is 3 and R8 is 
    PNG
    media_image2.png
    66
    44
    media_image2.png
    Greyscale
, is encompassed by claim 4.  The same reason applies to claim 23, which lacks antecedent basis in claim 20 on which claim 23 is dependent.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “Filoviridae virus”, and the claim also recites “Ebola virus, Marburg virus” which is the narrower statement of the range/limitation, separated by the term “including”.  The above is a representation of the broad/narrow range within the claim 11.  The claim is considered indefinite because there is a question or doubt as to whether the feature 
This rejection was made in the previous office action and applicant submitted that ‘claim 11 has been amended to remove most of the types of viruses and focusing singly on Ebola virus or Marburg virus’.  The claim continues to have the term “Filoviridae, including”, deletion of the term and singly reciting ‘Ebola virus or Marburg virus’ would overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen et al., WO 2008/058897.  The instant claim reads on reference disclosed compound.  The reference disclosed compound PB24485 (see page 10) is identical to the first recited compound of instant claim 8.
	This rejection was made in the previous office action and applicant argued that ‘Sorensen et al., does not anticipate claim 4 as amended as instantly amended’.  However, as indicated .

Claim(s) 8, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Med Chem Res. 2010).  The reference teaches Justicidin A analogs that are structurally identical and/or analogous to the instantly claimed compounds.  See the compound 3 in Fig. 1 (R=ethyl) at page 72.  The reference disclosed compound 3 in Fig. 1 is identical to the first recited compound of claims 8 and 23.  The reference teaches that the compounds have a wide range of pharmacological activity, including antiviral activities, see page 71.
This rejection was made in the previous office action and applicant argued that ‘Yu et al., does not anticipate claim 4 as amended as instantly amended’.  Further, applicant submits that – ‘the instant claims recite structurally different compounds having an amino or an amido moiety in the substituent, not a simple alkyl group’.  However, as indicated above under 35 U.S.C. 112(b), claims 8 and 23 encompass compounds outside of the scope of claims 4 and 20 respectively, and the first recited compound in each of claims 8 and 23 is identical to reference disclosed compound.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al., CAPLUS Abstract 160:158962 (2013) or CN 103467463.  The instant claim reads on reference disclosed compounds, see the lignan derivatives disclosed in the enclosed copy of CAPLUS computer search report.  The reference discloses that the compounds are useful as antiviral agents, see the abstract.  Particularly, see the compound RN: 1526985-57-8 (depicted below for convenience) or the compound JXT-2-4 (compound no. 2 in the Table at page 18) of CN’463 .

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Applicant argues that ‘claim 4 as amended has a completely different set of substituents at the R position and the compounds as disclosed in Table 1 of Fan et al., do not remotely resemble any compounds of claim 4 as amended herein’.  However, as indicated above under 35 U.S.C. 112(b), claim 8 encompasses compounds outside of the scope of claim 4 and the first recited compound in claim 8 is identical to reference disclosed compound.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-5, 8-9, 11-13, 20, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/223,106.  The reasons from previous office action are incorporated here by reference.
	It is acknowledged that ‘applicant will address this rejection at a later stage when the double patenting rejection becomes real/practical’.  The rejection is still deemed proper and is hereby maintained for the reasons set forth in the previous office action.

Claim Objections
Claims 8 and 23 are objected to because of the following informalities:  Claims 8 and 23 contain structures that are slightly faded or partially illegible.  Applicant is requested to provide clear and legible structures in the next amendment.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 8, 2022